IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Eastern University Academy             :
Charter School,                        :
                        Petitioner     :
                                       :
               v.                      :        No. 1167 C.D. 2019
                                       :
School District of Philadelphia,       :
                          Respondent   :


PER CURIAM                           ORDER

               NOW, September 11, 2020, upon consideration of Petitioner’s

application for reargument and Respondent’s answer in response thereto, the

application is denied.